 Case 5:17-cv-05040-JLV Document 65 Filed 01/31/19 Page 1 of 2 PageID #: 560



                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION



JIMMY HOBBS,                                       5:17-CV-05040-JLV


                   Plaintiff,
                                             ORDER GRANTING PLAINTIFF'S
      vs.                                   MOTION TO COMPEL DISCOVERY
                                                        (DOC. 50)
EMPLOYERS MUTUAL CASUALTY
COMPANY,

                   Defendant.


      As stated and explained on the record at the January 31, 2019 hearing

on the Motion to Compel Discovery, it is hereby,

      ORDERED that Plaintiffs Motion to Compel Discovery is granted as

follows. Within 30 days. Defendant shall produce all of Dr. Strand's third-

party reports from January 1, 2009 through December 31, 2015, redacting
only names, dates of birth, Social Security numbers, and addresses.

Defendant shall further produce updated personnel files for Deb Strobel and

Mary Fitzgerald within 30 days. It is further

      ORDERED that, within 30 days. Defendant must provide unredacted

EMC claim logs from March 18, 2014 through June 2016 to the Court for an in
camera review as to whether the claimed privileges and exceptions apply in this

case. The Court will issue a supplemental order regarding its findings.
  Case 5:17-cv-05040-JLV Document 65 Filed 01/31/19 Page 2 of 2 PageID #: 561



                         NOTICE OF RIGHT TO APPEAL


      Pursuant to 28 U.S.C. § 636(b)(1)(A), any party may seek reconsideration

of this order before the district court upon a showing that the order is clearly

erroneous or contrary to law. The parties have fourteen (14) days after service

of this order to file written objections pursuant to 28 U.S.C. § 636(b)(1)(A),

unless an extension of time for good cause is obtained. See Fed. R. Civ. P.

72(a); 28 U.S.C. § 636(b)(1)(A). Failure to file timely objections will result in

the waiver of the right to appeal questions of fact.      Objections must be

timely and specific in order to require review by the district court. Thompson

V. Nbc. 897 F.2d 356 (8th Cir. 1990); Nash v. Black. 781 F.2d 665 (8th Cir.

1986).

      DATED this 31st day of January, 2019.

                                       BY THE COURT:




                                       DANETA WOLLMANN
                                       United States Magistrate Judge
